United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 98-2502
                                ___________

William Daniel Helix,                  *
                                       *
             Appellant,                *
                                       *
      v.                               *
                                       *
Mike Huckabee, Governor, State of      *
Arkansas; Winston Bryant, Attorney     * On Appeal from the United States
General, State of Arkansas, Garland    * District Court for the
County Quorum Court, State of          * Western District of Arkansas.
Arkansas; Larry Williams, Quorum       *
Court Judge; Dave Ellis Grim; Earl E.  *      [UNPUBLISHED]
Robbins; John E. Cook; Don George;     *
Jeff McFee; Gina Parks; Mickey Gates; *
Alphonso Logan; Ray Owen, Jr.; A.J.    *
Simpson; Carolyn Sisney; M. Roger      *
Smith; Mahlon E. Grigsby,              *
                                       *
             Appellees.                *
                                  ___________

                        Submitted: January 21, 1999
                            Filed: January 28, 1999
                                ___________

Before RICHARD S. ARNOLD, WOLLMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.
      William D. Helix appeals from the district court&s1 adverse grant of summary
judgment in his civil suit challenging the constitutionality of a county&s solid waste
collection system. After a careful review of the record and the parties& briefs on
appeal, we conclude the district court ruled correctly and an extended discussion is
unnecessary. Accordingly, we affirm the judgment of the district court. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.

                                         -2-